Detailed Action
This is a Non-final Office action in response to communications received on 9/16/2022. Claim 6 was previously canceled. Claims 1, 7,12 and 17 were amended. Claims 1-5 and 7-20 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Examiner Note
The “one or more processors” as recited in claims 7 and 17 are interpreted as hardware for purposes of examination and for 101 considerations. Figure 8 of the drawings represents the processors (802, 804 and 806) as being connected to a processor bus (812) which is further connected to a system interface (814) containing a bus controller (822), I/O interface (820) and memory controller (818), and further connected or coupled to a main memory (816).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2022 has been entered.

Response to Arguments
Applicant’s arguments regarding the rejection under 35 U.S.C. 103 of the claims under Wu and Jain have been considered, but are moot because the new ground of rejection necessitated from amending the independent claims 1, 7, 12 and 17. The instant rejection  does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically argued in the Applicant's response.
Consequently, the rejection of the claims under 35 U.S.C. 103 is presented as below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 7, 9, 12, 14-15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2020/0111082 A1) in view of Jain (US 2018/0131667 A1), further in view of Dwarkha (US 2014/0313941 A1).
 Regarding claim 1, Wu teaches the limitations of claim 1 substantially as follows:
A method for managing transactions of telephony data, the method comprising: (Wu; Para. [0035]: A distributed ledger which manages transactions for telephone number accounts (i.e. transactions of telephony data))
generating a root block comprising an initial data structure and including at least a telephone number; (Wu; Paras. [0035], [0044] & [0049]-[0050]: A first block created on a distributed ledger (i.e. root block), the blocks of the distributed ledger containing transactions (i.e. initial data structure), participants of the transactions having an address corresponding to their telephone numbers (i.e. including at least a telephone number))
receiving, over a network, a transaction record (Wu; Para. [0017]: submitting a digital property remittance request (i.e. receiving, over a network, a transaction record))
generating a first chain block comprising a description of the transaction record; (Wu; Paras. [0017] & [0050]: Each block (i.e. first chain block) containing transactions, such as a property remittance request (i.e. description of the transaction record))
linking the first chain block to the root block to create a linked data structure comprising a linked sequence of the root block and the first chain block; and (Wu; Para. [0050]: each block is referenced back to a previous block (i.e. linking the first chain block to the root block) to create a sequence of hash links back to the first block (i.e. (i.e. linked data structure comprising a linked sequence of the root block and the first chain block))
broadcasting the linked data structure to one or more devices of the network, the one or more devices storing a copy of the linked data structure.  (Wu; Para. [0050]: propagating the new block, which is linked to all previous blocks (i.e. broadcasting the linked data structure) to other nodes of the network (i.e. one or more device of the network) storing the ledger (i.e. storing a copy of the linked data structure))
Wu does not teach the limitations of claim 1 as follows:
a transaction record comprising a transaction between a first party and a second party exchanging control of the telephone number,
wherein the transaction record comprises a transfer of ownership of the telephone number from the first party to the second party;  
a transfer of ownership of the telephone number from the first party to the second party including identification of the first party and the second party in the transaction record (Dwarkha; Paras. [0006]-[0008]: Assigning control of a telephone number from a first telephony service provider to a second telephony provider (i.e. transfer of ownership of the telephone number from the first party to the second party) submitting an entry to the local number portability databases including a location routing number which identifies a telephony servicer to be used instead of the original service (i.e. including identification of the first party and the second party in the transaction record))
However, in the same field of endeavor, Jain discloses the limitations of claim 1 as follows:
a transaction record comprising a transaction between a first party and a second party exchanging control of the telephone number, (Jain; Para. [0097]: A last possible reassignment date indicating that an aggregator determined a telephone number was exchanged (i.e. transaction record) for a different number provided by the carrier (i.e. transaction between a first party and a second party exchanging control of the telephone number))
wherein the transaction record comprises a transfer of ownership of the telephone number from the first party to the second party;  (Jain; Para. [0097]: A last possible reassignment date indicating that an aggregator determined a telephone number was exchanged (i.e. transaction record) for a different number provided by the carrier (i.e. transaction record comprises a transfer of ownership of the telephone number from the first party to the second party))
Jain is combinable with Wu because both are from the same field of endeavor of secure management of telephone information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Wu to incorporate the ability to manage and exchange telephone number information as in Jain in order to expand the functionality of the system by providing a means by which telephone number information may also be securely exchanged in the blockchain system.
Wu and Jain do not teach the limitations of claim 1 as follows:
a transfer of ownership of the telephone number from the first party to the second party including identification of the first party and the second party in the transaction record 
However, in the same field of endeavor, Dwarkha discloses the limitations of claim 1 as follows:
a transfer of ownership of the telephone number from the first party to the second party including identification of the first party and the second party in the transaction record (Dwarkha; Paras. [0006]-[0008]: Assigning control of a telephone number from a first telephony service provider to a second telephony provider (i.e. transfer of ownership of the telephone number from the first party to the second party) submitting an entry to the local number portability databases including a location routing number which identifies a telephony servicer to be used instead of the original service (i.e. including identification of the first party and the second party in the transaction record))
Dwarkha is combinable with Wu and Jain because all are from the same field of endeavor of secure management of telephone information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Wu and Jain to incorporate the ability to manage and exchange telephone number information as in Dwarkha in order to expand the functionality of the system by providing a means by which telephone number assignment and service may be controlled.

Regarding claim 7, Wu teaches the limitations of claim 7 substantially as follows:
A system for managing transactions of telephony data, the system comprising: (Wu; Para. [0035]: A distributed ledger which manages transactions for telephone number accounts (i.e. transactions of telephony data))
one or more processors in communication over a network and configured to receive and record telephony data; and a memory comprising instructions executable by the one or more processors to: (Wu; Paras. [0026] & [0047]: Nodes of the blockchain (i.e. one or more processors in communication over a network) contain software executed by processors and memories to submit property remittance requests (i.e. instructions executable by the one or more processors))
generate a root block comprising an initial data structure and including at least a telephone number; (Wu; Paras. [0035], [0044] & [0049]-[0050]: A first block created on a distributed ledger (i.e. root block), the blocks of the distributed ledger containing transactions (i.e. initial data structure), participants of the transactions having an address corresponding to their telephone numbers (i.e. including at least a telephone number))
receive, over the network, a transaction record (Wu; Para. [0017]: submitting a digital property remittance request (i.e. receiving, over a network, a transaction record))
generate a first chain block comprising a description of the transaction record; (Wu; Paras. [0017] & [0050]: Each block (i.e. first chain block) containing transactions, such as a property remittance request (i.e. description of the transaction record))
linking the first chain block to the root block to create a linked data structure comprising a linked sequence of the root block and the first chain block; and (Wu; Para. [0050]: each block is referenced back to a previous block (i.e. linking the first chain block to the root block) to create a sequence of hash links back to the first block (i.e. (i.e. linked data structure comprising a linked sequence of the root block and the first chain block))
broadcast the linked data structure to one or more devices of the network, the one or more devices storing a copy of the linked data structure.  (Wu; Para. [0050]: propagating the new block, which is linked to all previous blocks (i.e. broadcasting the linked data structure) to other nodes of the network (i.e. one or more device of the network) storing the ledger (i.e. storing a copy of the linked data structure))
Wu does not teach the limitations of claim 7 as follows:
a transaction record comprising a transaction between a first party and a second party exchanging control of the telephone number,
wherein the transaction record comprises a transfer of ownership of the telephone number from the first party to the second party;  
However, in the same field of endeavor, Jain discloses the limitations of claim 7 as follows:
a transaction record comprising a transaction between a first party and a second party exchanging control of the telephone number, (Jain; Para. [0097]: A last possible reassignment date (i.e. transaction record) which may indicate that a telephone number was exchanged for a different number provided by the carrier (i.e. transaction between a first party and a second party exchanging control of the telephone number))
wherein the transaction record comprises a transfer of ownership of the telephone number from the first party to the second party;  (Jain; Para. [0097]: A last possible reassignment date indicating that an aggregator determined a telephone number was exchanged (i.e. transaction record) for a different number provided by the carrier (i.e. transaction record comprises a transfer of ownership of the telephone number from the first party to the second party))
Jain is combinable with Wu because both are from the same field of endeavor of secure management of telephone information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Wu to incorporate the ability to manage and exchange telephone number information as in Jain in order to expand the functionality of the system by providing a means by which telephone number information may also be securely exchanged in the blockchain system.
Wu and Jain do not teach the limitations of claim 7 as follows:
a transfer of ownership of the telephone number from the first party to the second party including identification of the first party and the second party in the transaction record 
However, in the same field of endeavor, Dwarkha discloses the limitations of claim 7 as follows:
a transfer of ownership of the telephone number from the first party to the second party including identification of the first party and the second party in the transaction record (Dwarkha; Paras. [0006]-[0008]: Assigning control of a telephone number from a first telephony service provider to a second telephony provider (i.e. transfer of ownership of the telephone number from the first party to the second party) submitting an entry to the local number portability databases including a location routing number which identifies a telephony servicer to be used instead of the original service (i.e. including identification of the first party and the second party in the transaction record))
Dwarkha is combinable with Wu and Jain because all are from the same field of endeavor of secure management of telephone information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Wu and Jain to incorporate the ability to manage and exchange telephone number information as in Dwarkha in order to expand the functionality of the system by providing a means by which telephone number assignment and service may be controlled.

Regarding claims 3 and 9, Wu, Jain and Dwarkha teach the method of claim 1 and the system of claim 7.
Wu, Jain and Dwarkha teach the limitations of claims 3 and 9 as follows:
receiving a second transaction record comprising a transaction between the second party and a third party exchanging control of the telephone number; (Jain; Para. [0097]: A last possible reassignment date which may indicate that a telephone number was reassigned to a different customer (i.e. second transaction record comprising a transaction between the second party and a third party exchanging control of the telephone number))
generating a second chain block comprising a description of the second transaction record; (Wu; Paras. [0017] & [0050]: Each block (i.e. second chain block) containing transactions, such as a property remittance request (i.e. description of the second transaction record))
linking the second chain block to the first chain block to create a second linked data structure comprising a second linked sequence of the root block, the first chain block, and the second chain block; and (Wu; Para. [0050]: each block is referenced back to a previous block (i.e. linking the second chain block to the first chain block) to create a sequence of hash links back to the first block (i.e. (i.e. second linked data structure comprising a second linked sequence of the root block, the first chain block and the second chain block))
broadcasting the second linked data structure to the one or more devices of the network, the one or more devices storing a copy of the second linked data structure.  (Wu; Para. [0050]: propagating the new block, which is linked to all previous blocks (i.e. broadcasting the second linked data structure) to other nodes of the network (i.e. one or more device of the network) storing the ledger (i.e. storing a copy of the second linked data structure))
The same motivation to combine as in claims 1 and 7 are applicable to the instant claims.

Regarding claim 4, Wu, Jain and Dwarkha teach the limitations of claim 1.
Wu, Jain and Dwarkha teach the limitations of claim 4 as follows:
 	The method of claim 1, wherein the root block and the first chain block are linked by a hash of the root block, the hash stored in the first chain block.  (Wu; Para. [0050]: blocks are linked to previous parent blocks going back to the first block created (i.e. root block and the first chain block are linked) using a previous block hash (i.e. hash of the root block) stored in the block header (i.e. stored in the first chain block))

Regarding claim 12, Wu teaches the limitations of claim 12 substantially as follows:
A method for managing transactions involving multiple telephone numbers, the method comprising: (Wu; Para. [0035]: A distributed ledger which manages transactions for telephone number accounts (i.e. transactions involving multiple telephone numbers))
generating a root block comprising an initial data structure including a list of telephone numbers; (Wu; Paras. [0035], [0044] & [0049]-[0050]: A first block created on a distributed ledger (i.e. root block), the blocks of the distributed ledger containing transactions (i.e. initial data structure), participants of the transactions having an address corresponding to their telephone numbers (i.e. including a list of telephone numbers))
receiving, over a network, a transaction record (Wu; Para. [0017]: submitting a digital property remittance request (i.e. receiving, over a network, a transaction record))
generating a first chain block comprising a description of the transaction record; (Wu; Paras. [0017] & [0050]: Each block (i.e. first chain block) containing transactions, such as a property remittance request (i.e. description of the transaction record))
linking the first chain block to the root block to create a linked data structure comprising a linked sequence of the root block and the first chain block; and (Wu; Para. [0050]: each block is referenced back to a previous block (i.e. linking the first chain block to the root block) to create a sequence of hash links back to the first block (i.e. (i.e. linked data structure comprising a linked sequence of the root block and the first chain block))
broadcasting the linked data structure to one or more devices of the network, the one or more devices storing a copy of the linked data structure.  (Wu; Para. [0050]: propagating the new block, which is linked to all previous blocks (i.e. broadcasting the linked data structure) to other nodes of the network (i.e. one or more device of the network) storing the ledger (i.e. storing a copy of the linked data structure))
Wu does not teach the limitations of claim 12 as follows:
a transaction record comprising a transaction between a first party and a second party exchanging control of a telephone number, the telephone number included in the list of telephone numbers, 
wherein the transaction record comprises a transfer of ownership of the telephone number from the first party to the second party;  
However, in the same field of endeavor, Jain discloses the limitations of claim 12 as follows:
a transaction record comprising a transaction between a first party and a second party exchanging control of a telephone number, the telephone number included in the list of telephone numbers, (Jain; Para. [0097]: A last possible reassignment date (i.e. transaction record) which may indicate that a telephone number was exchanged for a different number (i.e. transaction between a first party and a second party exchanging control of a telephone number) provided by the carrier (i.e. included in the list of telephone numbers))
wherein the transaction record comprises a transfer of ownership of the telephone number from the first party to the second party;  (Jain; Para. [0097]: A last possible reassignment date indicating that an aggregator determined a telephone number was exchanged (i.e. transaction record) for a different number provided by the carrier (i.e. transaction record comprises a transfer of ownership of the telephone number from the first party to the second party))
Jain is combinable with Wu because both are from the same field of endeavor of secure management of telephone information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Wu to incorporate the ability to manage and exchange telephone number information as in Jain in order to expand the functionality of the system by providing a means by which telephone number information may also be securely exchanged in the blockchain system.
Wu and Jain do not teach the limitations of claim 12 as follows:
a transfer of ownership of the telephone number from the first party to the second party including identification of the first party and the second party in the transaction record 
However, in the same field of endeavor, Dwarkha discloses the limitations of claim 12 as follows:
a transfer of ownership of the telephone number from the first party to the second party including identification of the first party and the second party in the transaction record (Dwarkha; Paras. [0006]-[0008]: Assigning control of a telephone number from a first telephony service provider to a second telephony provider (i.e. transfer of ownership of the telephone number from the first party to the second party) submitting an entry to the local number portability databases including a location routing number which identifies a telephony servicer to be used instead of the original service (i.e. including identification of the first party and the second party in the transaction record))
Dwarkha is combinable with Wu and Jain because all are from the same field of endeavor of secure management of telephone information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Wu and Jain to incorporate the ability to manage and exchange telephone number information as in Dwarkha in order to expand the functionality of the system by providing a means by which telephone number assignment and service may be controlled.

Regarding claim 17, Wu teaches the limitations of claim 17 substantially as follows:
A system for managing transactions involving multiple telephone numbers, the system comprising: (Wu; Para. [0035]: A distributed ledger which manages transactions for telephone number accounts (i.e. transactions involving multiple telephone numbers))
one or more processors in communication over a network and configured to receive and record telephony data; and a memory comprising instructions executable by the one or more processors to: (Wu; Paras. [0026] & [0047]: Nodes of the blockchain (i.e. one or more processors in communication over a network) contain software executed by processors and memories to submit property remittance requests (i.e. instructions executable by the one or more processors))
generate a root block comprising an initial data structure including a list of telephone numbers; (Wu; Paras. [0035], [0044] & [0049]-[0050]: A first block created on a distributed ledger (i.e. root block), the blocks of the distributed ledger containing transactions (i.e. initial data structure), participants of the transactions having an address corresponding to their telephone numbers (i.e. including a list of telephone numbers))
receive, over the network, a transaction record (Wu; Para. [0017]: submitting a digital property remittance request (i.e. receiving, over a network, a transaction record))
generate a first chain block comprising a description of the transaction record; (Wu; Paras. [0017] & [0050]: Each block (i.e. first chain block) containing transactions, such as a property remittance request (i.e. description of the transaction record))
link the first chain block to the root block to create a linked data structure comprising a linked sequence of the root block and the first chain block; and (Wu; Para. [0050]: each block is referenced back to a previous block (i.e. linking the first chain block to the root block) to create a sequence of hash links back to the first block (i.e. (i.e. linked data structure comprising a linked sequence of the root block and the first chain block))
broadcast the linked data structure to one or more devices of the network, the one or more devices storing a copy of the linked data structure.  (Wu; Para. [0050]: propagating the new block, which is linked to all previous blocks (i.e. broadcasting the linked data structure) to other nodes of the network (i.e. one or more device of the network) storing the ledger (i.e. storing a copy of the linked data structure))
Wu does not teach the limitations of claim 17 as follows:
a transaction record comprising a transaction between a first party and a second party exchanging control of a telephone number, the telephone number included in the list of telephone numbers,
wherein the transaction record comprises a transfer of ownership of the telephone number from the first party to the second party;  
However, in the same field of endeavor, Jain discloses the limitations of claim 17 as follows:
a transaction record comprising a transaction between a first party and a second party exchanging control of a telephone number, the telephone number included in the list of telephone numbers, (Jain; Para. [0097]: A last possible reassignment date (i.e. transaction record) which may indicate that a telephone number was exchanged for a different number (i.e. transaction between a first party and a second party exchanging control of a telephone number) provided by the carrier (i.e. included in the list of telephone numbers))
wherein the transaction record comprises a transfer of ownership of the telephone number from the first party to the second party;  (Jain; Para. [0097]: A last possible reassignment date indicating that an aggregator determined a telephone number was exchanged (i.e. transaction record) for a different number provided by the carrier (i.e. transaction record comprises a transfer of ownership of the telephone number from the first party to the second party))
Jain is combinable with Wu because both are from the same field of endeavor of secure management of telephone information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Wu to incorporate the ability to manage and exchange telephone number information as in Jain in order to expand the functionality of the system by providing a means by which telephone number information may also be securely exchanged in the blockchain system.
Wu and Jain do not teach the limitations of claim 17 as follows:
a transfer of ownership of the telephone number from the first party to the second party including identification of the first party and the second party in the transaction record 
However, in the same field of endeavor, Dwarkha discloses the limitations of claim 17 as follows:
a transfer of ownership of the telephone number from the first party to the second party including identification of the first party and the second party in the transaction record (Dwarkha; Paras. [0006]-[0008]: Assigning control of a telephone number from a first telephony service provider to a second telephony provider (i.e. transfer of ownership of the telephone number from the first party to the second party) submitting an entry to the local number portability databases including a location routing number which identifies a telephony servicer to be used instead of the original service (i.e. including identification of the first party and the second party in the transaction record))
Dwarkha is combinable with Wu and Jain because all are from the same field of endeavor of secure management of telephone information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Wu and Jain to incorporate the ability to manage and exchange telephone number information as in Dwarkha in order to expand the functionality of the system by providing a means by which telephone number assignment and service may be controlled.

Regarding claims 14 and 19, Wu, Jain and Dwarkha teach the method of claim 12 and the system of claim 17.
Wu, Jain and Dwarkha teach the limitations of claims 14 and 19 as follows:
wherein a particular number of transaction records are received, each transaction record associated with two parties, and (Jain; Para. [0097]: A last possible reassignment date (i.e. particular number of transaction records) which may indicate that a telephone number was exchanged for a different number provided by the carrier (i.e. transaction record associated with two parties))
the second chain block further comprises a description of each transaction record.  (Wu; Paras. [0017] & [0050]: Each block (i.e. second chain block) containing transactions, such as a property remittance request (i.e. description of each transaction record))
The same motivation to combine as in claims 12 and 17 are applicable to the instant claims.

Regarding claim 15, Wu, Jain and Dwarkha teach the limitations of claim 12.
Wu, Jain and Dwarkha teach the limitations of claim 15 as follows:
The method of claim 12, wherein the root block and the first chain block are linked by a hash of the root block, the hash stored in the first chain block.  (Wu; Para. [0050]: blocks are linked to previous parent blocks going back to the first block created (i.e. root block and the first chain block are linked) using a previous block hash (i.e. hash of the root block) stored in the block header (i.e. stored in the first chain block))

Claims 2, 8, 11, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2020/0111082 A1) in view of Jain (US 2018/0131667 A1), further in view of Dwarkha (US 2014/0313941 A1), as applied to claims 1, 7, 12 and 17, further in view of Chuptys (US 2018/0240129 A1).
 Regarding claims 2 and 11, Wu, Jain and Dwarkha teach the method of claim 1 and the system of claim 7.
Wu, Jain and Dwarkha do not teach the limitations of claims 2 and 11 as follows:
wherein receiving the transaction record further comprises: 
receiving a first version of the transaction record from the first party and a second version of the transaction record from the second party; and 
validating the transaction record by matching information between the first version of the transaction record and the second version of the transaction record.  
 However, in the same field of endeavor, Chuptys discloses the limitations of claims 2 and 11 as follows:
wherein receiving the transaction record further comprises: 
receiving a first version of the transaction record from the first party and a second version of the transaction record from the second party; and (Chuptys; Para. [0025]: Receiving information from a consumer (i.e. first version of the transaction record from the first party) and corresponding data obtained from a database (i.e. second version of the transaction record from the second party))
validating the transaction record by matching information between the first version of the transaction record and the second version of the transaction record.  (Chuptys; Para. [0025]: Determining the consistency of the information and corresponding data (i.e. validating the transaction record) by comparing the information and the corresponding data (i.e. matching information between the first version of the transaction record and the second version of the transaction record))
Chuptys is combinable with Wu, Jain and Dwarkha because all are from the same field of endeavor of management and exchange of information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Wu, Jain and Dwarkha to incorporate the validation of data received by comparison to corresponding data as in Chuptys in order to improve the security of the system by providing a means by which received information may be verified through comparison.

Regarding claim 8, Wu, Jain and Dwarkha teach the limitations of claim 7.
Wu, Jain and Dwarkha do not teach the limitations of claim 8 as follows:
The system of claim 7, wherein the transaction record is received from both of the first party and the second party.   
However, in the same field of endeavor, Chuptys discloses the limitations of claim 8 as follows:
The system of claim 7, wherein the transaction record is received from both of the first party and the second party.  (Chuptys; Para. [0025]: Receiving information from a consumer and corresponding data obtained from a database (i.e. received from both of the first party and the second party)) 
Chuptys is combinable with Wu, Jain and Dwarkha because all are from the same field of endeavor of management and exchange of information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Wu, Jain and Dwarkha to incorporate the validation of received data from a party by comparison to corresponding data from as in Chuptys in order to improve the security of the system by providing a means by which received information may be verified through comparison.

Regarding claims 13 and 18, Wu, Jain and Dwarkha teach the method of claim 12 and the system of claim 17.
Wu, Jain and Dwarkha do not teach the limitations of claims 13 and 18 as follows:
The method of claim 12, wherein receiving the transaction record further comprises: 
receiving a first version of the transaction record from the first party and a second version of the transaction record from the second party; and 
validating the transaction record by matching information between the first version of the transaction record and the second version of the transaction record.  
However, in the same field of endeavor, Chuptys discloses the limitations of claims 13 and 18 as follows:
The method of claim 12, wherein receiving the transaction record further comprises: 
receiving a first version of the transaction record from the first party and a second version of the transaction record from the second party; and (Chuptys; Para. [0025]: Receiving information from a consumer (i.e. first version of the transaction record from the first party) and corresponding data obtained from a database (i.e. second version of the transaction record from the second party))
validating the transaction record by matching information between the first version of the transaction record and the second version of the transaction record.  (Chuptys; Para. [0025]: Determining the consistency of the information and corresponding data (i.e. validating the transaction record) by comparing the information and the corresponding data (i.e. matching information between the first version of the transaction record and the second version of the transaction record))
Chuptys is combinable with Wu, Jain and Dwarkha because all are from the same field of endeavor of management and exchange of information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Wu, Jain and Dwarkha to incorporate the validation of data received by comparison to corresponding data as in Chuptys in order to improve the security of the system by providing a means by which received information may be verified through comparison.

Claims 5, 10, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2020/0111082 A1) in view of Jain (US 2018/0131667 A1), further in view of Dwarkha (US 2014/0313941 A1), as applied to claims 1, 7, 12 and 17, further in view of Inoue (US 2019/0268466 A1).
Regarding claim 5, Wu, Jain and Dwarkha teach the limitations of claim 1.
Wu, Jain and Dwarkha do not teach the limitations of claim 5 as follows:
The method of claim 1, wherein the first chain block further comprises a proof.  
However, in the same field of endeavor, Inoue discloses the limitations of claim 5 as follows:
The method of claim 1, wherein the first chain block further comprises a proof.  (Inoue; Para. [0074]: Information registration request transactions are received into the blockchain (i.e. firs chain block) based on a Proof of Work consensus building algorithm (i.e. comprises a proof))
Inoue is combinable with Wu, Jain and Dwarkha because all are from the same field of endeavor of management of telephone information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Wu, Jain and Dwarkha to incorporate the use of a Proof of Work as a means of building a consensus in the blockchain as in Inoue in order to improve the security of the system by providing a means by which information may be included into the blockchain in a secure fashion, such as a Proof of Work consensus.

Regarding claim 10, Wu, Jain and Dwarkha teach the limitations of claim 7.
Wu, Jain and Dwarkha teach the limitations of claim 10 as follows:
The system of claim 7, wherein the root block and the first chain block are linked by a hash of the root block, the hash stored in the first chain block and (Wu; Para. [0050]: blocks are linked to previous parent blocks going back to the first block created (i.e. root block and the first chain block are linked) using a previous block hash (i.e. hash of the root block) stored in the block header (i.e. stored in the first chain block))
Wu, Jain and Dwarkha do not teach the limitations of claim 10 as follows:
wherein the first chain block further comprises a proof.  
However, in the same field of endeavor, Inoue discloses the limitations of claim 10 as follows:
wherein the first chain block further comprises a proof.  (Inoue; Para. [0074]: Information registration request transactions are received into the blockchain (i.e. firs chain block) based on a Proof of Work consensus building algorithm (i.e. comprises a proof))
Inoue is combinable with Wu, Jain and Dwarkha because all are from the same field of endeavor of management of telephone information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Wu, Jain and Dwarkha to incorporate the use of a Proof of Work as a means of building a consensus in the blockchain as in Inoue in order to improve the security of the system by providing a means by which information may be included into the blockchain in a secure fashion, such as a Proof of Work consensus.

Regarding claim 16, Wu, Jain and Dwarkha teach the limitations of claim 12.
Wu, Jain and Dwarkha do not teach the limitations of claim 16 as follows:
The method of claim 12, wherein the first chain block further comprises a proof.  
However, in the same field of endeavor, Inoue discloses the limitations of claim 16 as follows:
The method of claim 12, wherein the first chain block further comprises a proof.  (Inoue; Para. [0074]: Information registration request transactions are received into the blockchain (i.e. firs chain block) based on a Proof of Work consensus building algorithm (i.e. comprises a proof))
Inoue is combinable with Wu, Jain and Dwarkha because all are from the same field of endeavor of management of telephone information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Wu, Jain and Dwarkha to incorporate the use of a Proof of Work as a means of building a consensus in the blockchain as in Inoue in order to improve the security of the system by providing a means by which information may be included into the blockchain in a secure fashion, such as a Proof of Work consensus.

Regarding claim 20, Wu, Jain and Dwarkha teach the limitations of claim 17.
Wu, Jain and Dwarkha teach the limitations of claim 20 as follows:
The system of claim 17, wherein the root block and the first chain block are linked by a hash of the root block, the hash stored in the first chain block, and (Wu; Para. [0050]: blocks are linked to previous parent blocks going back to the first block created (i.e. root block and the first chain block are linked) using a previous block hash (i.e. hash of the root block) stored in the block header (i.e. stored in the first chain block))
Wu, Jain and Dwarkha do not teach the limitations of claim 20 as follows:
wherein the first chain block further comprises a proof. 
However, in the same field of endeavor, Inoue discloses the limitations of claim 20 as follows:
wherein the first chain block further comprises a proof. (Inoue; Para. [0074]: Information registration request transactions are received into the blockchain (i.e. firs chain block) based on a Proof of Work consensus building algorithm (i.e. comprises a proof))
Inoue is combinable with Wu, Jain and Dwarkha because all are from the same field of endeavor of management of telephone information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Wu, Jain and Dwarkha to incorporate the use of a Proof of Work as a means of building a consensus in the blockchain as in Inoue in order to improve the security of the system by providing a means by which information may be included into the blockchain in a secure fashion, such as a Proof of Work consensus.

Prior Art Considered But Not Relied Upon
Somani (US 2020/0167336 A1) which teaches a blockchain based entity identification network which grants certain permissions based on an entity identified by information such as a telephone number.
Jayadevan (US 2017/0289354 A1) which teaches a system and method for allocation and management of shared virtual numbers which are used to connect agents and customers.

Conclusion
For the above-stated reasons, claims 1-5 and 7-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number is (303)297-4357.  The examiner can normally be reached on Monday - Friday 0700-1700 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.I.N./Examiner, Art Unit 2438  
/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438